Citation Nr: 1109133	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  03-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A., Chapter 35.



REPRESENTATION

Appellant represented by:	Jeany C. Mark, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1946 to June 1947 and from August 1950 to August 1953.  The Veteran died in May 2002.  The appellant seeks benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant's claim was previously before the Board in February 2004.  At that time, the Board denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA benefits under 38 U.S.C.A., Chapter 35.  The appellant appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which in an August 16, 2006, memorandum decision, vacated the Board's February 2004 decision and remanded it for additional development.

In September 2007, the Board remanded the appellant's claims for additional evidentiary development, to include providing the appellant proper notice and obtaining outstanding VA pharmacy records pertaining to the Veteran from January 2000 to May 2002.  The requested development was completed and in August 2008, the Board again denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA benefits under 38 U.S.C.A., Chapter 35.  The appellant appealed this denial to the Court, which in a March 18, 2010, order, granted a joint motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran had a psychiatric disability, claimed as posttraumatic stress disorder (PTSD), as a result of his combat experiences in Korea.  In this regard, the Veteran's service personnel records (SPRs) reflect service in Korea for which he was awarded a Purple Heart Medal.  Pertinent VA inpatient treatment records dated October 1998 reflected a provisional diagnosis of PTSD.  The Veteran was diagnosed during his lifetime as having psychiatric disabilities other than PTSD, to include major depression.    

The Veteran's psychiatric disability, in the appellant's opinion, caused him to shoot her twice in the shoulders in May 2002 before fatally shooting himself.  See also, May 2002 Knoxville Police Department Crime Report.  A death certificate associated with the claims file showed that the Veteran committed suicide in May 2002 at the age of 73.  The immediate cause of death was listed as a self-inflicted gunshot wound to the chest.  No references to a psychiatric disability or the Veteran's military service are contained in the death certificate.

At the time of his death, the Veteran was service-connected for the following disabilities: bilateral hearing loss (60 percent disabling, effective December 11, 1998); frostbite residuals of the left foot (30 percent disabling, effective January 12, 1998); frostbite residuals of the right foot (30 percent disabling, effective January 12, 1998); and tinnitus (10 percent disabling, effective July 2, 2001).  The Veteran's combined disability evaluation was 80 percent, effective December 11, 1998.  See June 2002 rating decision.

In November 2002, the appellant executed a VA Form 21-4142 (Authorization and Consent to Release Information) in which she indicated that the Veteran received psychiatric treatment at the Knoxville Vet Center from November 1998 to November 2001.  See also, Joint Motion for Remand at p. 2.  That same month (and again in February 2008), VA requested these records from the Vet Center.  Associated with the claims file in response is a February 2003 statement from J.G., a licensed clinical social worker who treated the Veteran.  However, it appears that none of the actual treatment records from the time period in question at the Vet Center were associated with the claims file.  

In addition, it appears that the Veteran received care from VA's Tennessee Valley Healthcare System.  The appellant submitted pertinent records from this provider, but to date, it is unclear from the record the extent to which VA has requested complete copies of any and all records from this provider pertaining to the Veteran. Accordingly, these records should be obtained on remand.  If these records cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010) and a notation of such should be included in the claims file.

In March 2003, VA requested a medical opinion as to whether the Veteran had a diagnosis of PTSD that met the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  If so, the examiner was also asked to express an opinion as to whether the Veteran's PTSD was severe enough to result in suicide.  Following a review of the Veteran's claims file, the examiner determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  While the examiner acknowledged that the Veteran had a provisional PTSD diagnosis in October 1998, "a provisional diagnosis does not constitute an actual full diagnosis, and confirmatory evidence in his case was never established."

In light of the Court's recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that another opinion regarding the nature and etiology of the Veteran's psychiatric disabilities and their relationship to service and/or his death, if any, is required.  Id. at 5-6.  (finding that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim). 

Based on the Board's decision to remand the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that the claim of entitlement to DEA benefits under 38 U.S.C.A., Chapter 35 is inextricably intertwined with this claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any and all relevant treatment records pertaining to the Veteran from December 1998 to November 2001 at the Knoxville, Tennessee Vet Center, including but not limited to the records of the monthly sessions with Ms. Sloop.  The appellant should be requested to complete and return to VA any necessary release that would allow VA to obtain these records.  All efforts to obtain these records should be fully documented.  If the actual treatment records cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010) and a notation of such should be included in the claims file.

2.  Associate with the claims file any and all relevant VA medical treatment records pertaining to the Veteran from the Tennessee Valley Healthcare System.  All efforts to obtain these records should be fully documented.  If the actual treatment records cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010) and a notation of such should be included in the claims file.

3.  After the above development is completed, the Veteran's claims file should be reviewed to assess the nature and etiology of his psychiatric disabilities during his lifetime.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.

The examiner is asked to express an opinion as to whether the Veteran met the criteria for a PTSD diagnosis during his lifetime.  If so, the examiner is asked to explain how each of the requisite criteria for this diagnosis are satisfied.  The examiner is also asked to express an opinion as to whether the PTSD is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, and specifically, to his combat service in Korea for which he was awarded a Purple Heart Medal.

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the PTSD at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by self-inflicted gunshot wound to the chest).  In this regard, the PTSD, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  

In the alternative, the examiner is asked to identify any and all psychiatric diagnoses other than PTSD, to include depression, that were present during the Veteran's lifetime.  The examiner is then asked to indicate whether the psychiatric disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, and specifically, to his combat service in Korea for which he was awarded a Purple Heart Medal.
      
If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the other psychiatric disability at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by self-inflicted gunshot wound to the chest).  In this regard, the other psychiatric disability, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  The examiner must provide a complete rationale for any stated opinion.  

4.  After the requested opinions have been obtained, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


